Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-7 and 18 are drawn to monitoring network traffic, classified in  H04L63/1408.
II.       Claims 8-12 and 19  are  drawn to multiple levels of security, classified in H04L63/105.
III.       Claims 13-17 and 20 are drawn to computer malware detection, classified in G06F21/56.
	Inventions ( I ) determining, by a processor, whether a new network message collected from the in- vehicle network and a pre-detected security threat message are identical or similar to each other, and invention ( II )  determining, by a processor, an application order of multiple detection techniques to apply to a new network message collected from the in-vehicle network, related as subcombinatins disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable.
	 In the instant case, invention (II), classified in H04L63/105, does not require determining, by a processor, whether a new network message collected from the in- vehicle network and a pre-detected security threat message are identical or similar to each other; and skipping, by the processor, applications of multiple detection techniques to the new network message and determining the new network message to be a security threat message in response to determining that the new network message and the pre-detected security threat message are identical or similar to each other, and invention ( I ), classified in H04L63/1408 does not require, determining, by a processor, an application order of multiple detection techniques to apply to a new network message collected from the in-vehicle network; and applying, by the processor, the multiple detection techniques to the new network message in a determined application order and determining whether the new network message is a security threat message.
	Inventions ( I ) determining, by a processor, whether a new network message collected from the in- vehicle network and a pre-detected security threat message are identical or similar to each other, and invention (III)  in response to any one detection technique of the multiple detection techniques determining the collected network message as a security threat message, stopping, by the processor, remaining detection techniques from being applied to the collected network message are related as subcombinations disclosed as usable together in a single combination. In the instant case, Invention (III) classified in G06F21/56, does not require determining, by a processor, whether a new network message collected from the in- vehicle network and a pre-detected security threat message are identical or similar to each other; and skipping, by the processor, applications of multiple detection techniques to the new network message and determining the new network message to be a security threat message in response to determining that the new network message and the pre-detected security threat message are identical or similar to each other, and invention ( I ), classified in H04L63/1408 does not require, initiating, by a processor, parallel applications of multiple detection techniques to a collected network message from the in-vehicle network; and in response to any one detection technique of the multiple detection techniques determining the collected network message as a security threat message, stopping, by the processor, remaining detection techniques from being applied to the collected network message.
	Invention (II) determining, by a processor, an application order of multiple detection techniques to apply to a new network message collected from the in-vehicle network, and invention (III) , in response to any one detection technique of the multiple detection techniques determining the collected network message as a security threat message, stopping, by the processor, remaining detection techniques from being applied to the collected network message are related as subcombinatins disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable.
	In the instant case, invention (III), classified in G06F21/56, does not require determining, by a processor, an application order of multiple detection techniques to apply to a new network message collected from the in-vehicle network; and applying, by the processor, the multiple detection techniques to the new network message in a determined application order and determining whether the new network message is a security threat message, and invention (II), classified in H04L63/105,does not require initiating, by a processor, parallel applications of multiple detection techniques to a collected network message from the in-vehicle network; and in response to any one detection technique of the multiple detection techniques determining the collected network message as a security threat message, stopping, by the processor, remaining detection techniques from being applied to the collected network message.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437